944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold EMANUEL, Plaintiff-Appellant,v.S.R. WITKOWSKI, Warden, Parker Evatt, Commissioner of theSouth Carolina Department of Corrections, J.Williams, Lieutenant;  all in theirofficial capacities,Defendants-Appellees.
No. 91-7097.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1991.Decided Sept. 19, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenville.   G. Ross Anderson, Jr., District Judge.  (CA-90-1266-6-3K)
Harold Emanuel, appellant pro se.
Thomas Travis Medlock, Attorney General, Office of the Attorney General of South Carolina, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Harold Emanuel appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record discloses that this appeal is without merit.   Emanuel's complaints concerning the law library do not rise to constitutional dimension under  Bounds v. Smith, 430 U.S. 817 (1977).   Nor do his allegations concerning the conditions of his confinement violate contemporary standards of decency.   Rhodes v. Chapman, 452 U.S. 337 (1981).   Accordingly, we affirm the district court's order.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.